*198Dissenting Opinion by
President Judge Crumlisi-i, Jr.:
I dissent. I believe the majority has adopted too narrow an interpretation of the term “professional office” as it appears in the Springfield Township Zoning Code.
The Zoning Code specifically limits “undertaking and embalming establishments” to B-l Business Districts. However, Angelones proposed business would not involve embalming or selling funeral merchandise and therefore does not take on the commercial character of a full-service funeral parlor. Moreover, I believe that the duties of a funeral director in organizing and arranging the “undertaking” are akin to the special skill practiced by other professionals, and his place of business can properly be termed a “professional office.”